Judgment, Supreme Court, New York County, rendered on March 22, 1974, convicting defendant after jury trial of criminal sale of a controlled-substance in the second and third degrees and criminal possession of a controlled substance in the fifth and seventh degrees, unanimously modified, on the law, to dismiss the possession counts, and otherwise affirmed. On the facts of this case, the jury’s finding of guilt on the sale counts is deemed a dismissal of the inclusory concurrent possession counts. (People v Hood, 54 AD2d 585.) We have examined the other points raised by appellant and find them without merit. Concur—Kupferman, J. P., Birns, Capozzoli and Lane, JJ.